DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 recites that the processor is configured to determine if any one or more output signal is indicative of an artificially induced neuromuscular response. This recitation raises the question of what happens if the condition is not met. It is suggested to amend the claim to replace if with when.
Claim 8 recites that the processor is configured to “… provide an alert… if the Train of Four ratio is below a predetermined threshold”. It is unclear as to what the processor does when the Train of Four is above the predetermined threshold. It is suggested to change the word “if” to “when”. 
Claim 10 recites that the processor is configured to “… provide an alert… if the limb is not on the side of the subject’ body where the procedure will be preformed”. It is 
Claim 10 recites the limitation "the nature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the static component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites that the processor is configured to “… provide an alert… if the actual orientation of the sleeve does not match the proper orientation of the sleeve”. It is unclear as to what the processor does when the condition after the term if is not met. It is suggested to change the word “if” to “when”. 
Claim 18 recites that the processor is configured to “… provide an alert… if it is determined that the stimulus induced the neuromuscular response”. It is unclear as to what the processor does when the condition after the term if is not met. It is suggested to change the word “if” to “when”. 
In claim 20 line 2 similarly it is suggested to amend the term “if” to “when” to make the claim clearer.
 The dependent claims inherit the deficiencies.
Claim Rejections - 35 USC § 102































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.














Claims 1-4, 16, 19 and 20 are rejected as being obvious over Bartol et al (U.S. Patent Number: US 9084550 B1, hereinafter “Bartol”- APPLICANT CITED) in view of Rocon de Lima et al (U.S. Patent Application Publication Number: US 2014/0336722 A1, hereinafter “Rocon de Lima” - APPLICANT CITED).
 Regarding claim 1, Bartol teaches a sensing device (e.g. Abstract) for detecting an artificially induced neuromuscular response within a limb of a subject, the sensing device comprising: 
a sensor array comprising a plurality of mechanical sensors (i.e. mechanical sensor e.g. 160 a-c Fig. 1 Col. 4 lines 15-16), wherein each sensor in the sensor array is coupled with a carrier material (i.e. patch e.g. 170 a-c Fig 1, Col. 5 lines 13-55) and is operative to monitor a mechanical response of a different muscle group of the limb and to generate an output signal corresponding to the monitored response; and 
a processor (i.e. receiver e.g. 110 Fig.1, col. 4 lines 30-61) in communication with the sensor array, the processor configured to receive the output signal from each sensor in the sensor array and to determine if any one or more output signal is indicative of an artificially induced neuromuscular response (e.g. col. 6 lines 41-65).  
While Bartol teaches adhesive patches that may be applied to a limb of a patient, they do not specifically teach that the mechanical sensors are coupled to a single carrier material operative to be secured to a limb of a patient.  Rocon de Lima teaches a carrier material (i.e. a wearable textile garment, e.g. 1 Fig 1, [0087], [0089]) operative to be secured to a limb comprising mechanical sensors, electrodes and EMG sensors. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the carrier material of Bartol to be a 
Regarding claims 2-4, Bartol in view of Rocon de Lima teaches that the carrier material is a wearable textile garment as discussed above and is thus operative to maintain an elastic tension fit about the limb of the subject and is an anti-embolism stocking configured to be worn around a leg of a subject and is a compression sleeve operative to be secured around an arm of a subject (Note: the claim does not recite any material properties for the compression sleeve or the anti-embolism stocking and the location of where the sleeve or the stocking are worn is intended use.)
Regarding claim 16, Bartol in view of Rocon de Lima teaches the invention as claimed and Bartol further teaches that the processor is configured to filter each of the output signals to remove signal content that is indicative of a gross translation or rotation of the limb (e.g. Col. 14 line 55 col. 15 line 22). 
Regarding claims 19 and 20, Bartol in view of Rocon de Lima teaches the invention as claimed and Bartol further teaches communications circuitry in communication with the processor; and wherein the communications circuitry is operative to transmit one or more of the output signals to a host system if the processor detects an artificially induced neuromuscular response within the limb of the subject (e.g.  col. 7 lines 20-51, col. 13 lines 1-12).
Claims 2-4 are rejected as being obvious over Bartol et al (U.S. Patent Number: US 9084550 B1, hereinafter “Bartol” - APPLICANT CITED) and Rocon de Lima et al (U.S. Patent Application Publication Number: US 2014/0336722 A1, hereinafter “Rocon de Lima” - APPLICANT CITED) and further in view of Prochazka et al (U.S. Patent Number: US 5562707, hereinafter “Prochazka” - APPLICANT CITED).
Regarding claims 2-4, Bartol in view of Rocon de Lima teaches the invention as claimed but they do not specifically teach that the garment is elastic or a compressive material. Prochazka teaches that it is well known to have stimulation and sensing devices made of garments made of elastic material and adapted to fit around the limb of a subject (e.g. Abstract). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the material of Bartol in view of Rocon de Lima’s wearable garment to be of elastic material as taught by Prochazka in order to provide the predictable results of having better contact with the skin of the patient and thus reduce noise in the sensed signals while the patient is moving. (Note: the claim does not recite any material properties for the compression sleeve or the anti-embolism stocking and the location of where the sleeve or the stocking are worn is intended use).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al (U.S. Patent Number: US 9084550 B1, hereinafter “Bartol” - APPLICANT CITED) and Rocon de Lima et al (U.S. Patent Application Publication Number: US 2014/0336722 A1, hereinafter “Rocon de Lima” - APPLICANT CITED) and Prochazka et al (U.S. Patent Number: US 5562707, hereinafter “Prochazka” - APPLICANT CITED) and further in view of Meyer et al (U.S. Patent Application Publication Number: US 2009/0299239 A1, hereinafter “Meyer”).
  Regarding claim 5, Bartol in view of Rocon de Lima and Prochazka teaches the invention as claimed but does not specifically teach the compression sleeve further includes a blood pressure cuff/sphygmomanometer.  Meyer teaches that it is well known to have inflatable compression sleeve similar to a sphygmomanometer (e.g. [ Fig1,4 and [0097]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the compression sleeve material of Bartol in view of Rocon de Lima and Prochazka’s wearable garment to be inflatable as taught by Meyer in order to provide the predictable results of having better contact with the skin of the patient and decrease the risk of blood clots forming.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al (U.S. Patent Number: US 9084550 B1, hereinafter “Bartol” - APPLICANT CITED) and Rocon de Lima et al (U.S. Patent Application Publication Number: US 2014/0336722 A1, hereinafter “Rocon de Lima” - APPLICANT CITED) and Prochazka et al (U.S. Patent Number: US 5562707, hereinafter “Prochazka” - APPLICANT CITED) and Meyer et al (U.S. Patent Application Publication Number: US 2009/0299239 A1, hereinafter “Meyer”) and further in view of Al-Ali et al (U.S. Patent Application Publication Number: US 2013/0253334 A1, hereinafter “Al-Ali”).
 Regarding claim 6, “modified” Bartol teaches the invention as claimed but do not specifically teach that the processor is operative to determine a blood pressure of the subject via selective actuation and/or inflation of the blood pressure cuff together with monitoring of at least one of the sensors in the sensor array.  Al-Ali teaches that it is well known to monitor blood pressure using an inflatable cuff assembly applied to a limb of a patient and wherein the cuff is actuated electronically via intelligent cuff inflation .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al (U.S. Patent Number: US 9084550 B1, hereinafter “Bartol” - APPLICANT CITED) and Rocon de Lima et al (U.S. Patent Application Publication Number: US 2014/0336722 A1, hereinafter “Rocon de Lima” - APPLICANT CITED) further in view of Yoo et al (U.S. Patent Application Publication Number: US 2017/0361093 A1, hereinafter “Yoo”).
 Regarding claim 7, Bartol in view of Rocon de Lima teaches the invention as claimed and while they do teach a probe providing electrical stimulation they do not specifically teach a bipolar transdermal electrical stimulator including at least two electrodes coupled with the carrier material, the 39JNJ0202.1 / DSP6001USCNT1 electrodes positioned such that each electrode contacts the skin of the subject when the carrier material is secured around the portion of the limb; and wherein the bipolar stimulator is operative to receive and electrically conduct an electrical stimulus from the processor to the subject via the electrodes.  Yoo teaches that it is well known to have carrier material (i.e.  knee sleeve  garment) secured around the portion of the limb comprising at least two electrodes .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al (U.S. Patent Number: US 9084550 B1, hereinafter “Bartol” - APPLICANT CITED) and Rocon de Lima et al (U.S. Patent Application Publication Number: US 2014/0336722 A1, hereinafter “Rocon de Lima” - APPLICANT CITED) and Yoo et al (U.S. Patent Application Publication Number: US 2017/0361093 A1, hereinafter “Yoo”) and further in view of Stone et al (U.S. Patent Application Publication Number: US 2015/0032022 A1, hereinafter “Stone” – APLICANT CITED) and Brull et al (U.S. Patent Application Publication Number: US 2014/0107524 A1, hereinafter “Brull” - APPLICANT CITED).
Regarding claim 8, Bartol in view of Rocon de Lima and Yoo teaches the invention as claimed but does not specifically teach the stimulus is a Train of Four electrical stimulus that includes four discrete electrical pulses and the processor further configured to: monitor the mechanomyography output signal from one of the plurality of mechanical sensors for a mechanical response to each of the four discrete .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.















Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10870002 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a sensing device for detecting an artificially induced neuromuscular response within a limb of a subject, the sensing device comprising: a carrier material operative to be secured around a portion of the limb; a sensor array comprising a plurality of mechanical sensors, wherein each sensor in the sensor array is coupled with the carrier material and is operative to monitor a mechanical response of a different muscle group of the limb and to generate an output signal corresponding to the monitored response; and a processor in communication with the sensor array, the processor configured to receive the output signal from each sensor in the sensor array and to determine if any one or more output signal is indicative of an artificially induced neuromuscular response which is similar to the .
Further dependent claims 2-4, 8-14, 16-19 of the current application are similar to the dependent claims of U.S. Patent No. US 10870002 B2.
While no prior art rejections have been applied for claims 9-15 and 17, they are not indicated as allowable due to the rejections under 35 U.S.C. 112 and double patenting rejection discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792